Citation Nr: 1739382	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, excluding a period of temporary total disability.

2.  Entitlement to service connection for a left knee disorder as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.F. 



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the record.

In February 2016, these matters were last before the Board and were remanded for further development.  At that time, the Board also remanded the Veteran's claim for an acquired psychiatric disorder.  Entitlement to service connection for an acquired psychiatric disorder was granted by the Appeals Management Center (AMC) in a March 2016 rating decision.  Thus, this issue is not on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the claims for additional development.  With respect to the claim for an evaluation in excess of 10 percent for right knee degenerative joint disease (DJD), the Board directed that the Veteran be afforded a VA examination to address the severity of the condition.  With respect to the claim for service connection of a left knee disability as secondary to the service-connected right knee disability, the Board directed that the Veteran be afforded an examination and that an etiological opinion be obtained.  

The United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The Board's review of the February 2016 examination report reflects that it provided only active range of motion findings and did not address range of motion findings on passive motion, or in weight-bearing and nonweight-bearing.  Applying Correia to this VA examination report, remand is required for a new VA examination that provides adequate information regarding the current severity of the Veteran's right knee disability, as outlined further in the remand directives below.

In its remand directives, the Board also sought an etiological opinion on the issue of service connection for a left knee disability as secondary to the right knee DJD.  The Board noted that the record disclosed that the Veteran had an antalgic gait due to the right knee.  The February 2016 examiner apparently diagnosed both degenerative osteoarthritis and patellofemoral arthritis of the left knee, and concluded that it was "less likely than not that either diagnosis was proximately due to, aggravated by or the result of the right knee disorder."  He reasoned that "[t]here was a lapse of almost 20 years before symptoms began" and that "right knee serial MRIs are [consistent with] a traumatic [osteoarthritis] and not a degenerative one."  The examiner noted that the right knee resulted in an antalgic gait.

The February 2016 examination report is returned.  In his report, the examiner noted that the Veteran had a right antalgic gait on observation.  However, in his opinion he did not address the effect of the Veteran's antalgic gait from the right knee disability, if any, on the claimed left knee disability.  The Board specifically noted this history in its remand.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order. See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim is once again remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA bilateral knee examination to (1) assist in determining the nature and etiology of his left knee disorder; and (2) to determine the current severity of his right knee disability.  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:

(a)  For each diagnosis related to the left knee, state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed left knee disorder(s) is caused or aggravated by the Veteran's service-connected right knee disability.

(b)  If the VA examiner opines that the Veteran's left knee disorder was aggravated by his service-connected right knee disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the left knee disability before the onset of aggravation.

In offering any opinion, the examiner must address the relationship, if any, between any antalgic gait resulting from right knee right knee disability and the claimed left knee disabilities.  

The VA examiner is advised that "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts.  The examination report should indicate the presence or absence of unfavorable or favorable ankylosis.

2.   Thereafter, the Veteran's claims must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

